Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "if desired" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, it will be presumed that the limitations following “if desired” are not part of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blond (WO 2015087012 A1, citations are from the provided translation), hereinafter Blond.

Regarding claim 1, Blond discloses a steamer accessory for steam-heating and/or steam-cooking food contained in a container, the steamer accessory comprising a steam generator (“Figure 1 is a functional schematic view of an exemplary embodiment of a steam production accessory according to the invention” paragraph [0023]) comprising a steam production chamber (“steam generator 5” paragraph [0024]) connected to at least one steam distribution outlet provided in a lower part of the steam generator (“The steam generator 5 is connected to a steam outlet 7 by a steam circulation tube 13” paragraph [0024]), the steamer accessory comprising a ring carrying the steam generator, the ring having a lower face and an upper face (“The cover 2 has at least one free upper face portion 8 belonging to a wall 9 forming the corresponding portion of the lower face 3 of the cover 2” paragraph [0024]), characterized in that the steamer accessory comprising a water reservoir, the water reservoir being carried by the ring (“a water tank 4” paragraph [0024]. The steam generator 5 will also hold some water), wherein the ring provides, if desired, with the steam generator, at least one vent bringing the lower face of the ring into communication with the upper face of the ring (The limitations following “if desired” are presumed to not be part of the invention. See the 35 U.S.C. 112 rejection above).

    PNG
    media_image1.png
    562
    464
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    377
    431
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    465
    450
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    310
    526
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    327
    644
    media_image5.png
    Greyscale

Regarding claim 2, Blond discloses the steamer accessory according to claim 1, wherein the ring is removable from the steam generator (“Figures 5 to 7 differs from the steam production accessories 1 illustrated in Figures 1 to 4 in that the steam production device 20 is removable” paragraph [0031]).

Regarding claim 3, Blond discloses the steamer accessory according to claim 1, wherein the ring comprises an annular wall surrounding the steam generator (“upper face portion 8 is annular” paragraph [0026]).

Regarding claim 4, Blond discloses the steamer accessory according to claim 3, wherein the annular wall is made of glass (“The wall 9 is for example made of glass” paragraph [0026]).

Regarding claim 8, Blond discloses the steamer accessory according to claim 1, wherein the ring comprises an annular seal carrying the steam generator (Figure 3, element 13).

Regarding claim 10, Blond discloses the steamer accessory according to claim 1, wherein the water reservoir supplies the steam production chamber with water (“The steam generator 5 is supplied with water from the water tank 4” paragraph [0024]).

Regarding claim 12, Blond discloses the steamer accessory according to claim 1, wherein the steam production chamber comprises the water reservoir (As mentioned above, the steam generator 5 will hold some water and would therefore qualify as a reservoir).

Regarding claim 13, Blond discloses the steamer accessory according to claim 1, wherein the steam generator has an annular lower bearing surface (The lower surface of element 13).

Regarding claim 14, Blond discloses the steamer accessory according to claim 1, wherein the steam generator has a lower wall in which is formed the said at least one steam distribution outlet and in that wherein the steam production chamber is arranged in the steam generator away from the lower wall (Figure 1).

Regarding claim 15, Blond discloses the steamer accessory according to claim 1, wherein the steam generator has an external side wall and in that wherein the steam production chamber is arranged in the steam generator away from the external side wall (Figure 1).

Regarding claim 16, Blond discloses an electric steamer comprising a container to contain the food to be heated and/or cooked, and a cover intended to rest on the container, in which the cover forms a steamer accessory for steam-heating and/or steam-cooking the food contained in the container, wherein the steamer accessory is according to claim 1 (“The apparatus comprises a container closed by a cover housing a device for producing steam” paragraph [0004]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Blond, in view of Picozza (US 20110014342 A1), hereinafter Picozza.

Regarding claims 5 and 6, Blond discloses the steamer accessory according to claim 3. 

Blond does not disclose:
wherein the at least one said vent passes through the annular wall; or 
wherein the at least one said vent is formed by a conduit bringing the lower face of the ring into communication with the upper face of the ring.

However, Picozza teaches:
wherein the at least one said vent passes through the annular wall; and


    PNG
    media_image6.png
    484
    715
    media_image6.png
    Greyscale

In view of Picozza’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein the at least one said vent passes through the annular wall; and
wherein the at least one said vent is formed by a conduit bringing the lower face of the ring into communication with the upper face of the ring as is taught in Picozza, in the steamer accessory disclosed by Blond.
One would have been motivated to include:
wherein the at least one said vent passes through the annular wall; and
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blond, in view of Cristaldi (US 3598105 A), hereinafter Cristaldi.

Regarding claim 7, Blond discloses the steamer accessory according to claim 1. 

Blond does not disclose wherein the at least one said vent is provided between the ring and the steam generator.

However, Cristaldi teaches wherein the at least one said vent (“a plurality of spaced transport openings as at 64” column 5, line 73) is provided between the ring (Generally indicated at 51) and the center (Generally indicated at 61).

    PNG
    media_image7.png
    493
    659
    media_image7.png
    Greyscale

In view of Cristaldi’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the at least one said vent is provided between the ring and the center as is taught in Cristaldi, in the steamer accessory disclosed by Blond.
One would have been motivated to include wherein the at least one said vent is provided between the ring and the center because providing a vent will prevent the cover of Blond from being lifted by the steam. Additionally, Cristaldi states “it is highly desirable to allow for venting at least a portion of the vapors and the noncondensible gases from the chamber formed by the cooking or frying vessel” (column 1, line 35). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blond, in view of Grusin (US 4512497 A), hereinafter Grusin.

Regarding claim 9, Blond discloses the steamer accessory according to claim 8. 

Blond does not disclose wherein the at least one said vent is provided in the annular seal.

However, Grusin teaches wherein the at least one said vent is provided in the annular seal (“The opening 34 thus provides access to the interior of the dish for inserting an implement such as a cooking thermometer. The opening also functions as a vent to permit steam to escape from the interior of the dish” column 4, line 21).

    PNG
    media_image8.png
    358
    417
    media_image8.png
    Greyscale

In view of Grusin’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the at least one said vent is provided in the annular seal as is taught in Grusin, in the steamer accessory disclosed by Blond.
One would have been motivated to include wherein the at least one said vent is provided in the annular seal because Grusin states “For some cooking applications, it would be advantageous to provide an opening in the otherwise covered dish to allow carefully controlled amounts of steam or other vapors to escape” (column 1, line 30) and “removing the lid from a hot container carries the risk that the cook .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Blond, in view of Lin (US 6530308 B1), hereinafter Lin.

Regarding claim 11, Blond discloses the steamer accessory according to claim 1, wherein the steam generator carries the water reservoir (Figure 1).

Blond does not disclose wherein the water reservoir is removable from the steam generator.

However, Lin teaches wherein the water reservoir is removable from the steam generator (“The water-storing member 3 is shaped to be positioned in the recess 21 and secured in place by fastening members 7” column 2, line 16).

    PNG
    media_image9.png
    549
    764
    media_image9.png
    Greyscale

Blond does not disclose that the water reservoir is removable. However, the court has held removability is an indicia of obviousness (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). In this regard, it is noted that Lin teaches a removable water reservoir. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the steamer accessory of Blond with a removable reservoir.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kao (DE202014100001U1) Utmost relevance 

    PNG
    media_image10.png
    715
    553
    media_image10.png
    Greyscale

Wu (US 8604394 B2) “said steam outlet is disposed on the top of said main body, and said outlet faces downwardly”

    PNG
    media_image11.png
    591
    443
    media_image11.png
    Greyscale

Cai (US 20020178932 A1) “The steam release valve comprises an opening 108 formed on the applicator body 57”

    PNG
    media_image12.png
    460
    411
    media_image12.png
    Greyscale

Denny (US 20150024104 A1) “cooking lids are typically designed with vent holes to allow the steam to escape from the cooking vessel and, thereby, reduce the amount of moisture in the cooking vessel that results in boiling over or lid rattling issues and also provides a uniform distribution of the heat inside the pot. The preferred embodiment provides the simple cooking lid 1 that provides ventilation for efficient and proper cooking or reheating of food. The cooking lid 1 is adapted for use with different sizes of cooking vessels”
Clark (US 3028039 A) “gases exhaust from the respective vent notches or grooves 15 and 19”

    PNG
    media_image13.png
    255
    447
    media_image13.png
    Greyscale

(JP 54021598 Y2)

    PNG
    media_image14.png
    499
    424
    media_image14.png
    Greyscale

Porter (US 2141822 A) 

    PNG
    media_image15.png
    266
    448
    media_image15.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799